DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (hereinafter Choi) (US20180124937).
Regarding claim 9, Choi discloses a foldable flexible display device (100), comprising: a flexible display panel (10), comprising a fold area (BA); a backplate (11) adhered to a lower surface of the flexible display panel through an adhesive layer (Paragraph 0046 – the flexible substrate 11 may include a plastic film), and the backplate comprising a first 

Regarding claim 10, Choi discloses the foldable flexible display device as claimed in claim 9, wherein the reinforcing structures are shaped as at least one of a rectangle, a triangle, a trapezoid, and a circle. (Figure 2)


    PNG
    media_image1.png
    379
    597
    media_image1.png
    Greyscale


claim 14, Choi discloses the foldable flexible display device as claimed in claim 9, wherein a material of the reinforcing structures is same as that of the support plate (Paragraph 0052 – Two support plates 30 may be combined to the hard material portions 41) and is metal or hard plastic (Paragraph 0055 – In an embodiment, the hard material portion 41 may include a metal, such as aluminum, or a high strength plastic. The multi-joint member 40 may have mechanical strength by the plurality of hard material portions 41.)

Regarding claim 15, Choi discloses the foldable flexible display device as claimed in claim 14, wherein the reinforcing structures and the sub-support plates corresponding to the reinforcing structures are formed as an integrated structure. (Paragraph 0051 – Two support plates 30 may be combined to the hard material portions 41 by a plurality of rotation combiners 50.)

Regarding claim 16, Choi discloses the foldable flexible display device as claimed in claim 9, wherein the reinforcing structures are made of a cushioning material (Paragraph 0048 – soft material portion 42) and are adhered (Paragraph 0055 – The soft material portion 42 may include silicone or a rubber material, such as polyurethane) to the lower surfaces of the sub-support plates through an adhesive layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereinafter Choi) (US20180124937) in view of Shin (US20190090364).
Regarding claim 17, Choi discloses the foldable flexible display device as claimed in claim 9, wherein the fold portion comprises: a hinge portion formed in an area of the support plate corresponding to the fold area (Paragraph 0052 – In an embodiment, the rotation combiner 50 may be configured with a hinge assembly having a hinge shaft, and, in this case, the rotation shaft 51 includes the hinge shaft).

Shin discloses wherein the fold portion comprises: a hinge portion (HGM) formed in an area (Figure 8) of the support plate (200) corresponding to the fold area (FA); two flexible-sliders (SM3)(SM4)(Figure 12) formed in the area of the support plate corresponding to the fold area, two ends of each of the flexible-sliders connected to the hinge portion (HPU) and to one of the sub-support plates (Paragraphs 0073;0085), respectively, and the flexible-sliders sliding along opposite directions and rotating around the hinge portion after sliding movements.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to incorporate the sliders of Shin into the foldable flexible display of Choi.
One having ordinary skill in the art may have been motivated to do so to increase the viewing capacity of the display.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereinafter Choi) (US20180124937) in view of Liu et al. (hereinafter Liu) (US20180290430).
Regarding claim 18, Choi discloses the foldable flexible display device as claimed in claim 9.

Liu discloses wherein a material adopted by the adhesive layer is an optically clear adhesive (OCA) (Paragraph 0028).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to incorporate the OCA of Liu into the plastic film, flexible substrate of Choi.
One having ordinary skill in the art may have been motivated to do so as the OCA has such advantages as being colorless and transparent, having a light transmittance of more than 90%, excellent adhesion strength, being cured at a room or intermediate temperature, and having small curing shrinkage. 

Allowable Subject Matter
Claims 11-13, 19 and their respective dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a length of each of the reinforcing structures is 1/3 to 1/15 of a total length of the flexible display panel, as claimed in combination with the remaining limitations of independent claim 9. 
claim 12, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a height of each of the reinforcing structures is less than or equal to 0.5 mm, as claimed in combination with the remaining limitations of independent claim 9. 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a distance between adjacent reinforcing structures is 1/2 to 5 times the length of each of the reinforcing structures, as claimed in combination with the remaining limitations of independent claim 13.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship between a back cover, disposed below the support plate, a gap provided between the back cover and the support plate, the back cover comprising a plug-in portion corresponding to the fold area, and the back cover divided into two parts by the plug-in portion, wherein a height of the gap is greater than a height of each of the reinforcing structures, as claimed in combination with the remaining limitations of independent claim 19.

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a length of each of the reinforcing structures is 1/3 to 1/15 of a total length of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9179559.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



3 December 2021